701 S.E.2d 251 (2010)
STATE of North Carolina
v.
Carl Steve OWENS.
No. 203P10.
Supreme Court of North Carolina.
August 26, 2010.
Carl Steve Owens, pro se.
Sarah Y. Meacham, Assistant Attorney General, for State of North Carolina.

ORDER
Upon consideration of the petition filed on the 12th of May 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed Ex Mero Motu by order of the Court in conference, this the 26th of August 2010."
Upon consideration of the petition filed by Defendant on the 12th of May 2010 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of August 2010."